JOHNSON, Judge.
This is an appeal from an order dismissing the appellant’s amended complaint with prejudice from final judgment in favor of appellee.
In the amended complaint, consisting of two counts, it is alleged that the appellee corporation, acting through a Mr. Miller, who was an officer and manager of the appellee corporation, as well as a longtime friend and advisor of the appellant, made false representations to the appellant in an effort to get the appellant to sell to the ap-pellee her stock of said corporation and that as a result of this false and misrepresentations, the appellant did sell her stock to the corporation at a price far below the true value at the time of sale.
It was also alleged that there was an error in the agreement between the stockholders and the corporation as to how to arrive at an appraisal value of the stock of said corporation, which the appellant prayed to be reformed to speak the true intent of the parties.
The appellee filed its motion to dismiss on several grounds which was granted by the trial court, with prejudice, and final judgment entered thereon on April S, 1972. The trial court did not specify upon which grounds the order was predicated, but we have reviewed all the records, including the pleadings and we are of the opinion, and so hold, that the amended complaint does allege a cause of action, both on the *258question of false representation as well as enough facts, if substantiated, to give rise to reformation of the stockholders’ agreement.
The trial court was in error in dismissing the amended complaint and the cause should proceed to trial on the merits.
Reversed and remanded.
SPECTOR, C. J., concurs.
RAWLS, J., concurs in part; dissents in part.